Title: From Abigail Smith Adams to John Quincy Adams, 23 October 1815
From: Adams, Abigail Smith
To: Adams, John Quincy




My dear Son
Quincy October 23d 1815


The vessels which I have already written by have been detaind: by contrary winds, and give me an opportunity of adding a few more lines. Your Father has also written to you, and as according to Deans Swifts practise, he usually Submits his Letters to the inspection of the Old Lady, for her approbation, or dissent, altho he will not always alter. In a Letter written this morning, more from feeling, than deliberate judgment, it is written "That you will not do harm" that I believe, but that you can do no good for your Country, is what I do not believe, or that no good was done by the writer, when placed in a similar situation.
When ever you are convinced that is the case, I know you will not any longer remain in it.
A Captain of a vessel, whose name I have forgotten, but lately returnd from England, and who says that he saw you there sent a message last Evening to your Fathers, "Tell the President that his Son, got the better of the British Commissoners at Ghent, as much as General Jackson did, of the British Army at N Orleans." Altho the Laurels won at Ghent, were shard in common, many here, do not hessitate to say, the largest portion should encircle your Brow.
There is a kind of Enigma, respecting the commercial Treaty, which I do not comprehend, when it is made public, altho ratified; I will explain what I mean.
I cannot say, with your Father that I had no agency in the appointment of the Secretary of Legation.
I did write a Letter to mrs Madison, and one to mr Rush, Saying that he was a young Gentleman of a fair character, and steady habits, had been educated to the Bar &c My Letters were mere Letters of introduction, as he then expected to go himself to Washington, altho they might have a weight, the coppies of the Letters which I inclose to you, with some, others of minor consequence, were those which obtaind for him the appointment—Johns tender affectionate and assiduous attention to his Mother, in her last sickness, endeard him to me. She used to say of him, that he had not any habits of dissipation or disposition to expence; that he knew the value of property by being obliged to earn it himself. I hope he will prove himself acceptable to you.
We are in usual health, altho since the Hurricane, a universal influenza prevails, in many cases: Lung fevers—Mr Boyleston has been very dangerously sick. Your Father went with me to visit him a few days since, he inquired very kindly after you, and requested to be affectionatly rememberd to you, I doubt whether he ever recovers—
our good and ancient friend Dr Tufts still lives, decayed be sure, but useful and active still. his granddaughter Lucy, who married about three years ago a merchant in Boston by the name of Turbel, is soon going to England, and will take Letters to you—
My best Love awaits your dear wife to whom I shall soon write, and thank her for a Letter lately received by way of Baltimore, dated 6 August, the latest we have had—Mrs F B Adams complains that she had not had a line in return for two Letters written to her. Your Brother also wonders he does not get Letters from you, the Evening and my paper / bid me close, Yours as ever,


A Adams




